OFFICE OF THE ATTORNEY CENERAL OF TEXAS
                          AUSTIN




                                    lntly
                                        r eeo ir od
                                               a 44mplalnt
                                   urabae4d           on4   44rd      4f     w4M
                                   or   d4lirorillg          00      tPh4    ml-
                           r   a    quanMty            ol   ,wwttl    whioh        hr
                  bolng    on.      oord and eoll~6~                        f4r    444
              t    the grioowhloh had boon qwted.




       "In the 15&S of the S~OVO rxplanatlon,rhould
a ooznplaint   be filmd umlar Artiole1087 for rol.lii+g
1~3s~than the quantityr4 rosontsd0r a oommodlty,
totit:   ~3od j Snd ii 80, wi 11 you pleasepropare Xor
Beprt3nQnt or Agrioulture,Page %


    this Dqwtment the pro~or form complaintta
    be f&l&?
         *Ii the oomplalntshouldbe file4 uuiler
    ~0 other statute,pleme adriu ana alro turn-
    irh w with the properf~xm oomplalntunder that
    8tatute.*
           Artiolo   102!7,
                          Vernon*8AnnotatedPen61 do&e, reaQs
u f4&wO:
          Tal8e weight8anb rnea~ure~~- llnyperron
    rho,   by hlmseifor by his urvaat   or a ent ai
    anothotpe~on, shall offer or oxpoee#or mle,
    eefl,we, or rotainin hia poarw8ion ury rel*e
    wet tr or rmwurea, or w4ighingor meuuri~
    de7f"ous. $31the buying es arUin@ of any eamma-
    lty’or thingor in oalouLat2ngor mrasuri~ 8er-
    vi44 or in the 64t4rainati4iI  or weight or meuure
    when a oharge la m84e fsr ruoh detenaiaati~a,     or
    rho rhau ul8pom Of any oondmanedmmlea, *i(Fhtr,
    m4wurem or w4ighiagor mmmring awi0r 44atrm-y
    to lawl or MIO #hail rel,ll6r offer tw exgoaefor
    skl4 leas then the quantity he rrprwento af say
    omai~~ity,thing or 8oflLoe.or s&&12 take or at-
    tempt to take more thrn the quaatityhs reprountr
    4i any aommo41tysthing or r)ervie*,   when, a*,th*
    buyer or weigherof MY oomamdity,he furnl#he8
    the weight.nmaa~ura,  or weigliiag or mwauring    &a-
    vioe by meana of w&Rlfohthe awunt o? any o@mmad-
    ity,  trhlng,or eervieris determinotlj  or who rhall SP:,:
    ~11 4r b)ff#mror aale, or tm or kwe in hir pos-
    aeulon for the purposeof rellingor wsing, any
    dolor or Iniatruwnt to be orrsdto or ealoulat6dt4
    talnifpand weight or wesuTej @hall be ul2fy ot a
    ralsdeineanm, and shall be puniahsdby a "i   ine OS not
    lem than $%O or ame than $100, upon the iiclrtoaa-
    riotlonin any oourt of oomp*tentjuriOai0ti44:       444
    trpoa& seoondor Bubsequet oowlotion in ssy oourt
    of owpetent juristllotien  he mha3.1 be ponle,hwl  by a
    fine of not lorm than #I50OT more than #%08,*
         Artiols103'?(e),
                        VormzI'4Ann&~tOd Penal Godr, pro-
rides thatr
          'Dsiinitiona.-. The anrtl*person*as we4
     in this Aot shall be aonstrued to importthe plural
Department of Agrloulture, Page %


     and singular,a8 the ease demands, and ehalL ln-
     elude  oorgoratione,  oompaniss, societies,an& aa-
    aooietlons. The uorde 'weighta,measures or (and)
    weighingand nearrurlng    devises' as us& in this
    Act, shall be oonstru$d to include all weights,
    8cdlea, beams, measures of every kinU, instruments
    6na meohemlu~ dsvi01~ for weighing and meeourin
    and any applia~&~ and aooessorlemeonneat& witit
    any OF all euoh~tnatrumants.The word *self* or
     *sale' as used in this Act, shall be construed to
    lnoluds barter and exohange. The term *false
    wel.ghtor measure,    or weighing aridmeasuring de-
    rioeel 1' shall be oonatrued to mean any walght or
    mamaure whloh doea not oonfow to the UnfteQ States
    Btandaxds of weight of measure or any wslghiagor
    meaanrlng  devleewhloh closenot gira uorreotre-
     eulte or immanipu3.atedto give lnoornot remits
    in tsnnrsof'Qnltad St&w     Standards of weight or
    meatsure.*
         Artiole lO4%, Vernon’sAnnotated Penal Code, reads
as rollow~:
               TBailurete regard unit ot mmfmmo       -  w&4-
      ever in buying any oaneodityor artiolsof ptaperty,
      merohandlsoor prWluee, the standard w&&t tafv&hfeh
      per ,bushelor bamfel,or divisiblemerohantable
   t\utpaat~i~       of a busthelor barrel, or by the   44rU qr
      ton or ou  7 la pgxd, has been rid    by ths lam of
      this State, ehall take any greater number of poondr
    thereof to the bushel, barrel or cubic yard, or 6ivis-
    iblo merohanteblequantity Oi buehel, barrel,eubi0
    yard or linsal yard, or in selling rtnyor the same,
    shall give any less number of pounds thsreor to the
    bushel,barrel, oubic or lineal yard, or dlvioible
    merohantablc quantity of bushel, barrel, oubio or
    linealyard than la allowed by the laws ot thia
    Stats, with intent to gain an advantage thereby, rhall
    be fined not less than twenty nor more than two hun-
    drlsddollars.*
          Artiole 1037, aupra, mike6 it an orrense for any
peraon, who, by himself or hte em@oysa or agent, or as the
employer or agent of snother, shall use in the buying or sel-
ling of any commodity or rstain in his possessiona false
                                                                I   ’




Wqartment   of d&culture,   Foga    4



weight or meaauxe, or weighing     or measuring   instrument.
This statute furthermakes It an ol'fsnsofor any person to
use OF he70 in hla p~sswa,ionr0r the purposeof selling
or using,anyilevioa or inrtrumentto ba used. or oalaulatad
to, fnlsifyany weight or measurea Olaarlyunder ths faots
sat out, there Is no rlolatlonol Artlale1057. There ara
no hota under the above mantfonedsituationmhewlngthat
talae weight8or nmamtrw wer6 weu in the buying or adlfng
of any oalPrradity,
                  neitherwere false weight.8or measures
wed or had In the pos8#alon ot tha party l.nquestionfar
the puxgoseof sellingor wing any devloeur in8trumsnt
to be used to, or oaloulateQto, Salalfy any wal.ghtor meas-
      Artiole5954, T8rnon*a Annstated Uitil Statutes,pro-
%s    in part thatr
          Vhenevar any oonmoditpla #old by the oord,
     it shall maan 128 oubio tee&. or the aontentoof
     a rpaoe 8 feet lmg, 4 feet wltb, and 4 teat hi&
     $+jg*aI

          We quote irum Tear furiaprubenoe,
                                          Volume 44, pagr
516, 88 to11uws:
          mOe~~       the 8tatote. it hw b4an he&a that
     a oord 1~ a~%simmreoi *ood bontalnlng 1868aabio feet e
     ora etherwI8oexpr~~8e&, %t is a pile ot woo4 B is&
     long, 4 feet tide, and 4 feet high, However,tha law
     &a8 not rfnquire thrt, In order h0 a8eurtainthat a
     quantityOf wood 8@1d 18 a OBrd, OX any multiple there-
     of, it Shall be pleoed in a piI8 Or 8uoh dia6nsfian8)
     anp other meemnwnent or pile that oontalnsa full'
     oord.8atfsfies the~8tatut6.RSaoks Y. State, 204 9. W.
     450.
          Under the above rtatedfacts,ws ar8 OS the opinion
that the complaintoould not be filed under Artlole1057,
supra,but shouldba flleU under Artlale1042,Vernon'8Annot-
ated Penal Code.
         With rsr8renoeto a form oomplalnt,wa wuuld re-
speotfullyrefer you to kow No. 462, page 280, of Wilson's
Texas OrimlnalForms Annatat&, whloh form wa believe18
the propsr form for a sonplaintundsr the abuts Ptatibd
                                                     faate,
and Artlole1042, aupra.
Y0,
 R